April 23, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
             DAVID J. FELT, AKA DAVID JOEL FELT, Appellant

NO. 14-12-00327-CV                           V.

 HARRIS COUNTY, ON BEHALF OF ITSELF AND OTHER COUNTY-WIDE
   TAXING AUTHORITIES, THE HARRIS COUNTY DEPARTMENT OF
    EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
  COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
 HARRIS COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON, HOUSTON
   INDEPENDENT SCHOOL DISTRICT, AND HOUSTON COMMUNITY
                  COLLEGE SYSTEM, Appellees
               ________________________________

       This cause, an appeal from the judgment signed March 7, 2012 in favor of
appellee, Harris County, on behalf of itself and other county-wide taxing
authorities, the Harris County Department of Education, the Port of Houston
Authority of Harris County, the Harris County Flood Control District, the Harris
County Hospital District, City of Houston, Houston Independent School District,
and Houston Community College System, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.
       We order appellant David J. Felt aka David Joel Felt to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.